Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 9 October 2020 has been entered.
Status of the Claims 
Applicants filed claims 1 – 3 and 5 - 14 with the instant application according to 37 CFR § 1.114, on 9 October 2020.  In an Amendment entered with the Request for Continued Examination, Applicants amended claim 1, cancelled claim 14, and added new claims 15 - 17.  The Examiner notes (see below) that claim 10 is withdrawn as being an improperly multiple dependent claim.  Consequently, claims 1 – 3, 5 – 9, 11 - 13, and 15 - 17 are available for substantive consideration.
Claim Objections 
Claim 10 is objected to pursuant to 37 C.F.R. § 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (cf. claim 6).  See MPEP 608.01(n).  Consequently, the claim has not been further treated on the merits.  Claims 11 and 12 are objected to as being dependent from a withdrawn claim.  Appropriate correction is required.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections pursuant to 35 U.S.C. § 103 set forth in the Action of 7 October 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTIONS 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1 – 3, 5, 10 – 13, and 15 - 17 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2008-0269325 A1 to Rice, A., claiming priority to 19 February 2004 (“Rice ‘325), in view of WO 2008/100977 A2 to Dasse, O., et al., claiming priority to 14 February 2007 (“Dasse WO ‘977”), US 2011/0112181 A1 to Kweon, D.-H., et al., claiming priority to 12 March 2007 (“Kweon ‘181”), and Hesselink, J. and T. Hekker, Journal of Pain Research 5:  437 – 442 (2012), identified on the Information Disclosure Statement (IDS) filed 11 October 2018, cite no. 2 (NPL) (“Hesselink (2012)”), as evidenced by “Isorhamnetin,” as retrieved from the Internet at https://en.wikipedia.org/wiki/Isorhamnetin on 19 March 2021 (“ISORHAMNETIN”).
The Invention As Claimed  
Applicants claim a pharmaceutical composition comprising palmitoylethanolamide (PEA) and one or more naturally occurring fatty acid amide hydrolase (FAAH) inhibitors, wherein the amount of PEA ranges from 35 to 80% wgt of the composition, wherein the amount of the FAAH inhibitor ranges from 0.5 to 40% wgt of the composition, wherein the FAAH inhibitor is isorhamnetin, pristimerin, biochanin a, genistein, daidzein, or a combination thereof, wherein the composition further comprises a pharmaceutically acceptable excipient, wherein the pharmaceutically acceptable excipient is a diluent, disintegrant, binder, solubilizing agent, lubricant, glidant, or solvent, wherein the amount of diluent ranges from 5% to 50% wgt of the 
Applicants also claim a pharmaceutical composition comprising palmitoylethanolamide (PEA), and one or more naturally occurring Fatty Acid Amide Hydrolase (FAAH) Inhibitors, wherein the amount of PEA ranges from about 150 to 600 mg, wherein a ratio of the PEA to the naturally occurring FAAH Inhibitor ranges from about 1:1 to 75:1, and wherein the naturally occurring FAAH Inhibitor is selected from Isorhamnetin, Pristimerin, Biochanin A, Genistein, Daidzein and combinations thereof.
The Teachings of the Cited References 
	Rice ‘325 discloses methods of providing pain relief by administering effective amounts of a fatty acid amide hydrolase (FAAH) inhibitor (see ¶[0016]), wherein palmitoylethanolamide (PEA) is known to have analgesic and anti-inflammatory effects in vivo (see ¶[0014]), wherein inhibiting the function of FAAH creates the effect of increasing the persistence of endocannabinoids, such as PEA, thus producing prolonged analgesic effects (see ¶[0016]), wherein the methods comprise administering a medicament composition comprising an inhibitor of FAAH, along with one or more additional analgesics (see ¶[0031]), wherein the medicament compositions can be administered orally or by any parenteral route (see ¶[0059]), wherein the composition is administered in the form of a mixture comprising suitable pharmaceutical see ¶[0061]), wherein the excipients may comprise microcrystalline cellulose, lactose, sodium citrate, calcium carbonate, dibasic calcium phosphate and glycine, disintegrants such as starch (preferably corn, potato or tapioca starch), sodium starch glycolate, croscarmellose sodium and certain complex silicates, and granulation binders such as polyvinylpyrrolidone, hydroxypropylmethylcellulose (HPMC), hydroxypropylcellulose (HPC), sucrose, gelatin and acacia, and lubricating agents such as magnesium stearate, stearic acid, glyceryl behenate and talc (see ¶[0063]), wherein tablets or capsules comprise from 1 to 1000 mg of the active ingredient(s) (see ¶[0068]), and wherein, in animal studies, a dose of a FAAH inhibitor, palmitoylallylamide, was administered intra peritoneally at a dose of 10 mg/kg of body weight (see ¶[0117]).  The reference does not explicitly disclose a composition comprising PEA, at a loading of from 35 – 80% wgt, in addition to a FAAH inhibitor, such as isorhamnetin, pristimerin, biochanin a, genistein, daidzein, or a combination thereof, wherein the inhibitor is present at a loading of from 0.5 to 40% wgt, or the amount of PEA ranges from about 150 to 600 mg, or a ratio of PEA to the FAAH Inhibitor ranges from about 1:1 to 75:1, or a composition comprising excipients at specific mass loadings as recited.  The teachings of Dasse WO ‘977, Kweon ‘181, and Hesselink (2012) remedy those deficiencies.
	Dasse WO ‘977 discloses compounds that inhibit fatty acid amide hydrolase (FAAH), re4sulting in increased levels of fatty acid amides (see Abstract), wherein inhibition of the amidase, a therapeutic agent is released (see ¶[0001]), wherein the FAA’s comprise N-acylethanolamines, such as palmitoylethanolamide (PEA) (see ¶[0002]; see also ¶[0040]), wherein inhibition of FAAH leads to an increase in the level of anandamide and other fatty acid see ¶[0047]), wherein neurological and psychological disorders that would benefit from inhibition of FAAH activity include, for example, pain, depression, anxiety, generalized anxiety disorder (GAD), obsessive compulsive disorders, stress, stress, urinary incontinence, attention deficit hyperactivity disorders, schizophrenia, psychosis, Parkinson's disease, muscle spasticity, epilepsy, diskenesia, seizure disorders, jet lag, and insomnia (see ¶[0051]), wherein FAAH inhibitors are useful in the treatment of a variety of painful syndromes, diseases, disorders and/or conditions, including but not limited to those characterized by non-inflammatory pain, inflammatory pain, peripheral neuropathic pain, and transient acute pain (see ¶[0053]; see also ¶[00516], ¶¶[00521] – [00525]), wherein the subject to be treated is human (see ¶[0061]), wherein pharmaceutical compositions include at least one FAAH inhibitor, or a pharmaceutically acceptable salt, pharmaceutically active metabolite, or pharmaceutically acceptable prodrug of the inhibitor (see ¶[0087]), wherein the FAAH inhibitor can be a phytochemical, including isoflavones, such as genistein and daidzein (see ¶[00214]), and other phytochemicals, such as quercetin, kaempferol, and hesperetin, among others (see ¶[00215]; see also ¶¶[00221] -  ¶[00222]), wherein the pharmaceutical compositions may be formulated in a conventional manner using one or more physiologically acceptable carriers, including excipients and auxiliaries that facilitate processing of the active compounds into preparations that can be used pharmaceutically, dependent upon the route of administration (see ¶[00353]), wherein the pharmaceutical formulations can be administered to a subject by multiple administration routes, including oral, parenteral, intranasal, buccal, topical, rectal, or transdermal administration routes, and in various dosage forms, such as tablets, capsules, and see ¶[00359]; see also ¶[00420]), and wherein the pharmaceutical compositions comprise and active ingredient and acceptable pharmaceutical additives (see ¶[0023]), such as binders, lubricants or glidant, diluents, wetting agents, and surfactants, among others (see ¶¶[00428] – [00433]).
Kweon ‘181 discloses compositions for modulating the release of a neurotransmitter comprising naturally extracted polyphenols as an active ingredient (see Abstract), wherein the polyphenol can be quercetin, or a derivative thereof (see ¶[0018]; see also ¶[0022]), wherein the active ingredient is present in the compositions at from 0.0001 to 10% wgt (see ¶[0027]), wherein the compositions can be in the form of solutions, suspensions, emulsion, pastes, creams, gels, lotions, or powders (see ¶[0029], further comprising excipients such as carriers (see ¶[0030]), wherein the compositions are pain relieving compositions comprising the active ingredient and carriers, diluents, or excipients (see ¶[0035]; see also ¶[0039]), and wherein the FAAH inhibitor is present in a pharmaceutical composition at a loading of from 0.0001 to 50.0% wgt (see ¶[0037]; see also claim 7). 
Hesselink (2012) discloses the use of palmitoylethanolamide (PEA) in treating neuropathic pain and inflammation (see Abstract; see also p. 437, 1st para.), wherein patients suffering from various chronic pain modalities were administered two 600-mg tablets comprising PEA daily, and wherein the pain scores of those patients decreased markedly within three weeks of commencement of the PEA treatment regime (see p. 438).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to providing pain relief by administering effective amounts of a fatty acid amide hydrolase (FAAH) in vivo, and that inhibiting the function of FAAH creates the effect of increasing the persistence of endocannabinoids, such as PEA, thus producing prolonged analgesic effects (see ¶[0016]).
prima facie obvious for one of ordinary skill in the art to use any recognized PAAH inhibitor in order to enhance the analgesic effects of PEA, as disclosed in the references of record.
With respect to limitations recited in claims 2, 3, 12, and 15 directed to relative mass loadings of components in the pharmaceutical compositions, the Examiner notes that the cited references do not expressly disclose relative mass loading either exactly congruent with the claimed ranges, or expressed using the same units.  However, it is the Examiner’s position that, when directly comparable units are used for mass loadings, the disclosed loadings would at least significantly overlap with the claimed ranges, and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”  In the alternative, it is the Examiner’s position that adjusting the relative mass loadings of the active ingredients, as well as the included excipients, would amount to nothing more than optimization of result-effective variables, particularly in light of the express teachings of Rice ‘325 to the effect that excipient loadings are selected with regard to standard see ¶[0061]), and in consideration of the route of administration, as well as clinical considerations that go into effective levels of active ingredients in pharmaceutical formulations,  as would be recognized by one of ordinary skill in the relevant art.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 3, 5, 10 – 13, and 15 - 17 would have been obvious within the meaning of 35 USC § 103.
Claims 6 - 9 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Rice ‘325, in view of Dasse WO ‘977, Kweon ‘181 and Hesselink (2012), as applied to claims 1 – 3, 5, 10 – 13, and 15 - 17 above, and further in view of WO 2016/146453 A1 to Kriek, R., claiming priority to 16 March 2015, identified on the IDS filed 16 march 2018, cite no. 13 (FOR) (“Kriek WO ‘453”), and US 2004/0157932 A1 to Saebo, A., claiming priority to 18 November 2002 (“Saebo ‘932”).
The Invention As Claimed 
	Applicants claim a composition comprising PEA and a FAAH inhibitor, wherein the composition further comprises vitamins, coenzymes, or a combination thereof, wherein the vitamins are methylcobalamin, cyanocobalamin, benfotiamine or a combination thereof, wherein co-enzymes are selected from ubidecarenone, thiamine pyrophosphate, flavin adenine dinucleotide, or combinations thereof, wherein the amount of vitamins ranges from 0.01 to 30% wgt of the composition, and wherein the amount of co-30enzymes ranges from 10 to 40% wgt of the composition.
The Teachings of the Cited Art 
	The teachings of Rice ‘325, Dasse WO ‘977, Kweon ‘181, and Hesselink (2012) are relied upon as set forth in the above rejection of claims 1 – 3, 5, 10 – 13 and 15-17.  The references do not disclose compositions further comprising vitamins, such as methylcobalamin, cyanocobalamin, 
	Kriek WO ‘453 discloses compositions comprising palmitoylethanolamide (PEA) and a species of vitamin B complexes, wherein the compositions are for use as an analgesic pharmaceutical in the alleviation of neuropathic pain (see Abstract), wherein the vitamin B complexes include the water soluble vitamins B1 (Thiamine), B2 (Riboflavin), B3 (Niacin), B5 (Pantothenic acid), B6 (pyridoxine, pyridoxal, pyridoxamine), B7 (Biotin), 89 (Folic acid) and B12
(Cobalamin) (see p. 6, ll. 6 – 9), wherein the compositions comprise 400 mg – 2400 of PEA administered daily (see p. 9, ll. 21 – 26), wherein the compositions comprise between 30 and 3000% of the recommended daily intake of vitamin B (see p. 9, ll. 17 – 19), wherein the compositions can be in the form of tablets, capsules, liquids, or suspensions (see p. 10, ll. 19 – 21), wherein the compositions further comprise one or more analgesic compounds, in addition to the PEA (see p. 10, ll. 30 – 33), wherein the compositions exhibit synergy between the PEA and the vitamins in providing analgesic efficacy without CNS-related side effects (see p. 12, ll. 17 – 19; see also p. 15, ll. 1 7)), and wherein, in a specific embodiment, a composition, in the form of a 575 mg tablet, comprised 300 mg of PEA, 4.5% wgt of various B complex species, 40 mg of cellulose (7% wgt), 120 g of lactose (21% wgt), and other excipients (see p. 17, ll. 13 – 19).
	Saebo ‘932 discloses dietary and nutritional supplements comprising fatty acid amide compounds (see Abstract), wherein the fatty acid amide (FAA) compounds comprise oleylethanol amide (see ¶[0007]), or palmitoylethanolamide (see ¶[0014]), wherein the FAA’s are present at loadings of between 0.1 to 10.0 g (see ¶[0044]), wherein the nutritional supplements can also contain vitamins, such as cyanocobalamin (see ¶[0049]), and wherein the nutritional etc. (see ¶[0055]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to providing pain relief by administering effective amounts of a fatty acid amide hydrolase (FAAH) inhibitor and PEA, as taught by Rice ‘325, Kweon ‘181, and Hesselink (2012), wherein the compositions further comprise various species of vitamins, which vitamins are present at 4.5% wgt,  and 7% wgt of cellulose, among other excipients, as taught by Kriek WO ‘453, and wherein the vitamins comprise cyanocobalamin, as taught by Saebo ‘932.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the cited references to the effect that a synergy between vitamins and the active ingredients.
	With respect to claims 6 and 9, which claims recite limitations directed to compositions comprising co-enzymes, it is the Examiner’s position that claim 6 recites a limitation directed to co-enzymes that is logically read to present three separate embodiments:  one comprising vitamins, one comprising co-enzymes, and one comprising a combination of vitamins and co-enzymes.  Consequently, given that Kriek WO ‘453 discloses compositions comprising vitamins, the reference reads on claim 6.  Furthermore, consistent with this interpretation, claims 7 and 9 are properly read as being directed to compositions that optionally comprise co-enzymes and, as such, do not need to be separately addressed.
6 - 9 would have been obvious within the meaning of 35 USC § 103(a).
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 13, and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 – 6, 8, and 11 – 18 of co-pending Application No. 16/108,947 (“the ‘947 application”). 
The instant claims have been described supra. 
Claims 1, 3 – 6, 8, and 11 – 18 of the ‘947 application are directed to a composition comprising a combination of PEA, (b) one or more naturally occurring FAAH 5Inhibitors, and cholecalciferol, wherein an amount of the PEA ranges from 30 to 70% wgt of the composition, wherein the naturally 15occurring FAAH Inhibitor is quercetin, myricetin, isorhamnetin, kaempferol, pristimerin, biochanin A, genistein, daidzein, or a combination thereof, wherein an amount of the naturally occurring FAAH inhibitor ranges from 0.5 to 60% wgt of the composition, wherein the composition 30further comprises a natural antioxidant, a vitamin, a co-enzyme or a combination thereof, wherein an amount of the natural antioxidant ranges from 0.04 to 5o% wgt of the composition, wherein an amount of the vitamin ranges from 0.01 to 10% wgt of the 
Thus, the enumerated claims of the ‘947 application are drawn to an invention that reads upon present claims 1 – 3, 5 – 13, and 17 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Response to Applicants’ Arguments 
	The Examiner Has considered Applicants’ arguments filed 9 October 2020, but does not find them persuasive, to the extent relevant in light of the new grounds of rejection set forth above.  More specifically, Applicants argue that the references of record do not address the amended limitations recited in claim 1.  However, as set forth in the new grounds of rejection, Dasse WO ‘977 discloses numerous phytochemicals with activity as FAAH inhibitors, as well as 
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619